UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2051


SALAME M. AMR,

                 Plaintiff - Appellant,

          v.

VIRGINIA STATE UNIVERSITY “VSU”; VSU’s Board of Visitors;
EDDIE N. MOORE, JR.; W. ERIC THOMAS; PAMELA LEIGH-MACK;
LARRY C. BROWN; KEITH M. WILLIAMSON; NASSER RASHIDI; GERALD
BURTON; DONNA CRAWFORD; GLORIA YOUNG; ALI MOHAMED; OLIVER W.
HILL, JR.; WONDI MERSIE; ANDREW KANU; STEPHAN WILDEUS;
SHARON EVANS; AMERICAN SOCIETY OF ENGINEERING EDUCATION;
AMERICAN ASSOCIATION FOR UNIVERSITY PROFESSORS,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:10-cv-00787-REP-MHL)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se.      Gregory Clayton Fleming,
Senior Assistant Attorney General, Ronald Nicholas Regnery,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Robert R. Musick, THOMPSON MCMULLAN, PC, Richmond, Virginia;
Margaret Sander, REED SMITH, LLP, Richmond, Virginia; Jeremy
David Capps, HARMAN, CLAYTOR,       CORRIGAN   &   WELLMAN,   Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Salame    M.    Amr    appeals      the     district       court’s    orders

accepting      the     recommendation        of     the      magistrate       judge    and

dismissing      his     complaint        with     prejudice        and    granting     the

Defendants’ motions for sanctions.                  We have reviewed the record

and find no reversible error.                    Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.               Amr v. Virginia State Univ., No.

3:10-cv-00787-REP-MHL (E.D. Va. Sept. 21, 2011).                          Amr’s pending

motion   to    hold    appeal       in   abeyance       is   denied      as   moot.     We

dispense      with     oral    argument         because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            3